Citation Nr: 1437877	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an eye disorder to include as secondary to service-connected type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The Veteran had active service from October 1963 to October 1967.

 The matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia.

The Board notes that the issues previously before the Board included service connection for diabetic nephropathy and for diabetic neuropathy of the lower extremities.  However, during the pendency of this appeal, by rating action dated in March 2013, service connection was granted.  As this represents a complete grant of the benefits sought on appeal, the issues are no longer on appeal before the Board.

Following a remand for further development in October 2012, the Board denied service connection for an eye disorder in a June 2013 decision.  Although this decision classified the eye disorder as diabetic retinopathy, the Board's adjudication additionally considered whether other diagnosed eye disorders, specifically refractive error and early cataracts, should be awarded service connection.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  Given this the Board has now recharacterized the issue to be entitlement to service connection for an eye disorder.  

The Veteran appealed the Board's June 2013 denial of service connection for an eye disorder to the Court of Appeals for Veterans Claims (CAVC).  In December 2013 the Court granted a Joint Motion for remand.  The CAVC's Order vacated the Board's June 2013 decision which denied service connection for eye disorder.  This matter is now returned to the Board for further consideration.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to ensure compliance with the Joint Motion's directives, the Board must remand this matter.  First it is noted that the Joint Motion appears to agree with the Board's determinations that diabetic retinopathy was not diagnosed and thus not a current disability for which service connection can be granted, and that refractive error was not a disability for VA purposes under 38 C.F.R. § 3.303(c).  Thus these matters are not the focus of this Joint Motion.  Instead the Joint Motion addresses the diagnosed disorder of early cataracts of both eyes, and whether the evidentiary development addressing the etiology of this disorder is adequate.

Specifically the Joint Motion has pointed out the need for a VA examination to fully address whether the early cataracts of both eyes, diagnosed in the November 2012 VA examination, were either caused or aggravated (worsened beyond natural progression) by his service connected diabetes.  The Joint Motion has further noted that an opinion that only focuses on causation is inadequate to address whether a service connected disability aggravated another condition.  See El-Amin v. Shinseki, 26 Vet App. 136, 140 (2013).  Because the November 2012 VA examination did not provide an opinion supported by adequate rationale addressing whether the Veteran's early cataracts are being aggravated by his service connected diabetes, the Board finds that it must return the examination as inadequate for rating purposes.  See 38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claims file and a copy of this Remand to the examiner who conducted the November 2012 VA examination for review.  If this examiner is no longer available, the claims file and a copy of this Remand should be forwarded to the appropriate specialist.  

The examiner should also indicate whether it is at least as likely as not that the Veteran's disorder of bilateral early cataracts was caused or aggravated by his service-connected diabetes.  If aggravated, the examiner should identify the baseline level of disability and the permanent, measurable increase in the bilateral early cataracts disability attributable to the service-connected diabetes.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  A complete rationale for all opinions expressed should be provided.  Consideration of the pertinent evidence should be addressed.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



